UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7423



IFEANYI ANYIM IKO,

                                              Plaintiff- Appellant,

          versus


ALFRED J. O’FERRALL, III, Office of the Public
Defender; ROY CLYMER, Doctor, Department of
Corrections Mental Health Unit, Patuxent
Institution; ALICE SHANNON, Doctor, Clifton T.
Perkins Hospital Center; JOANNA BRANDT, Doc-
tor, Clifton T. Perkins Hospital Center,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-2081-DKC)


Submitted:   July 22, 1998                 Decided:   August 4, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ifeanyi Anyim Iko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ifeanyi Anyim Iko appeals from the district court's order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) com-

plaint. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Iko v. O’Ferrall, No. CA-97-2081-

DKC (D. Md. Aug. 20, 1997). Iko’s motion for an injunction is

denied as moot. We deny Iko’s motion for the appointment of counsel

and dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2